Citation Nr: 0205656	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for postoperative 
tender and painful scar, the residual of excision of a benign 
tumor on the left tibia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1960.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1995, by the Portland, Oregon Regional Office (RO), 
which denied the veteran's claim for an increased rating for 
an increased evaluation for residuals of excision of a benign 
tumor on the left tibia.  Following the receipt of VA 
treatment reports, a rating action in January 1996 confirmed 
the previous denial of the veteran's claim for an increased 
rating.  The notice of disagreement with the above decision 
was received in May 1996.  The statement of the case was 
issued in June 1996.  Following the receipt of additional 
medical records, a supplemental statement of the case (SSOC) 
was issued in June 1996.  The veteran's substantive appeal 
was received in June 1996.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1997.  A 
transcript of the hearing is of record.  An SSOC was issued 
in May 1997.  VA examinations were conducted in October 1998 
and June 1999.  Thereafter, by a rating action in July 1999, 
the RO confirmed the previous denial of the veteran's claim 
for an increased rating.  An SSOC was issued in July 1999.  
The appeal was received at the Board in October 1999.  

In December 1999, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in April 2000 and February 2001.  An SSOC was 
issued in January 2002.  The appeal was received at the Board 
in March 2002.  

In a rating decision dated in July 1999 the RO granted 
service connection for chronic synovitis and ligament laxity 
of the left ankle, evaluated as 10 percent disabling.  In a 
rating decision dated in January 2002 the RO granted service 
connection for common peroneal neuropathy with probable 
neuroma of the superficial peroneal nerve and causalgia 
(complex regional pain syndrome Type II) from the nerve 
injury due to tibial tumor surgery, evaluated as 20 percent 
disabling.  The veteran has not expressed disagreement with 
the evaluation provided for these additional disabilities, 
and the Board therefore lacks jurisdiction over the question 
of the proper evaluation.

Additionally, the Board notes that a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities must be inferred from the evidence of record.  
There is evidence of unemployability and the veteran is 
presumed to be seeking the maximum evaluation.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Since this issue 
has not yet been adjudicated, and is not inextricably 
intertwined with the issue on appeal, it is referred to the 
RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected residuals of excision of benign 
tumor on the left tibia are objectively shown to be 
productive of a painful and tender scar with corresponding 
numbness in the area of the scar; however, the scar has not 
been shown to be ulcerated, poorly nourished, or otherwise 
causing limitation of function beyond that due to muscle and 
nerve injuries which are separately rated.  

3.  There is no evidence that the residual of excision of 
benign tumor on the left tibia has caused marked interference 
with employment or frequent hospitalizations, or that it has 
otherwise presented an exceptional or unusual disability 
picture.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
tender and painful scar, claimed as residuals of excision of 
a benign tumor on the left tibia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.118, Diagnostic Codes 5023-7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service medical records indicate that the veteran was 
seen in August 1957 at which time he reported noticing a bony 
prominence on his left lower tibia about 2 weeks prior to his 
clinical visit; he had noted no similar lesions elsewhere on 
his body.  Following a physical evaluation, including x-ray 
study of the left leg, the veteran was given a diagnosis of 
myositis ossificans, left tibia, no trauma known.  

A medical certificate dated in June 1968 noted that the 
veteran was seen for complaints of weakness at the left ankle 
and tenderness at the site of the scar.  Following an 
evaluation, the pertinent diagnoses were probable neuroma, 
left leg, and strain left leg.  The veteran was again seen in 
July 1968 for complaints of constant pain in the left leg 
which was relieved by elevation and aspirin.  It was also 
noted that the pain was relieved by injection of Xylocaine 
into the anterior aspect of the lesion.  The veteran was 
admitted to a VA hospital in August 1968 for removal of a 
neuroma above the left medial malleolus; three cutaneous 
nerves were found and resected.  

In October 1968, the RO granted service connection for 
postoperative residuals of benign tumor with neuroma, left 
tibia; a 10 percent rating was assigned, effective June 19, 
1968, a 100 percent effective August 22, 1968, and a 0 
percent rating was assigned effective from October 1, 1968.  

Medical evidence of record dated from June 1983 through March 
1984 show that the veteran received treatment for several 
disabilities, including complaints of pain, swelling and 
tenderness in the left leg.  A medical certificate dated in 
June 1983 noted that the veteran was seen for complaints of 
pain in the left calf; the pertinent diagnosis was pain 
probably secondary to scar.  On the occasion of a VA 
examination in March 1984, the veteran complained of bad pain 
in his left leg; he noted increased pain and swelling with 
walking, especially during bad weather.  The veteran also 
indicated that the leg was very tender to touch.  On 
examination, there was a widened and slightly depressed 
nonadherent surgical scar on the medial aspect of the left 
leg extending form the medial malleolus proximally.  The area 
of the scar was noted to be sensitive to any touch, even of 
the lightest nature extending for a considerable distance of 
1 to 2 inches around the actual surgical scar.  There was 
depression of the tibial surface proximal to the medial 
malleolus, which was approximately one inch in diameter and 
smooth in contour and of normal bone firmness.  There was no 
limitation of motion of the ankle.  On x-ray study, no 
obvious bone tumor was found; and, no abnormalities were 
shown on a bone scan of the left leg.  

A rating action in June 1984 increased the rating for the 
veteran's service-connected postoperative tender and painful 
scar, the residual of excision of a benign tumor on the left 
tibia, from 0 percent to 10 percent, effective June 20, 1983.  
This evaluation was provided on the basis of a tender and 
painful scar under Diagnostic Code 7804.

Medical evidence of record dated from 1985 through 1992 
reflect that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including symptoms 
associated with his service-connected scar on the left leg.  
These medical records show that the veteran received 
treatment for complaints of pain and swelling in the left 
ankle and foot, causing difficulty in walking and other 
activities.  During a clinical visit in February 1992, the 
veteran complained of pain over the medial ankle with 
swelling; it was noted that a recent x-ray revealed a slight 
deformity of the distal tibia.  Examination revealed a full 
range of motion in the left ankle.   The scar was noted to be 
well-healed; no other abnormalities were noted.  The 
assessment was chronic arthralgias, left lower extremity, 
stable, benign.  

On the occasion of a VA examination in October 1992, the 
veteran complained of pain in the left lower leg and ankle.  
The veteran indicated that he experienced sharp pain in the 
lower leg with prolonged walking or standing; he also 
reported problems with swelling.  Examination revealed a C 
shaped scar of the medial aspect of the lower leg from the 
ankle up to the leg.  The scar was reported to be exquisitely 
tender, but it was not erythematous, deformed or hot.  There 
was minimal swelling of the left heel insole; otherwise, no 
deformity was noted.  There was no specific limitation 
involving the left ankle or foot noted.  He was able to bear 
full weight without any aid in ambulation.  X-ray study 
revealed a healed fracture in the distal tibia, with no 
specific abnormality.  

VA treatment reports dated from May to September 1995 show 
that the veteran was seen in May 1995 for complaints of left 
heel and ankle pain.  He reported that ever since his surgery 
in service, he has experienced pain around the scar on and 
off.  The veteran indicated that the pain increased with 
weight bearing and improved with rest.  On examination, it 
was noted that the medial aspect of the left ankle was 
painful to the touch; the assessment was R/O left ankle spur.  
An x-ray study of the left ankle revealed some degenerative 
spurring of the medial aspect of the tibiotalar joint with 
some widening laterally at that joint, raising a question of 
possible ligamentous laxity at that level.  There was also a 
healed fracture of the distal shaft of the tibia well above 
the ankle joint.  These records also show that the veteran 
had a period of hospitalization from August 1995 to September 
1995 for evaluation of a psychiatric disorder; this report is 
silent with respect to any findings regarding the scar on the 
left tibia.  

The veteran was afforded a VA examination in September 1995, 
at which time he complained of increased tenderness and pain 
around the wound site over the last several months.  
Examination revealed tenderness at the medical left leg over 
the scar.  

The veteran was seen for consultation in October 1995, in 
order to evaluate his left ankle and foot problems.  

The veteran reported having pain in the region of the left 
ankle joint; it was noted that the left ankle tended to 
sprain easily.  Motion of the foot and ankle was normal and 
equal with dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 degrees.  
The left ankle had moderate pain with motion.  The left ankle 
also had moderate medial tenderness; however, there was no 
redness or swelling at either ankle.  The distal tibial areas 
were normal to inspection and palpation.  

Both heels had some mild discomfort on the plantar aspect.  
The left heel had some tenderness medially.  Arch and midfoot 
were nontender except for the medial aspect of the left 
midfoot which had some tenderness at the insertion of the 
posterior tibial tendon on the navicular bone.  There was 
some swelling at this area, but there was no redness.  The 
forefoot areas were alright bilaterally.  X-ray study 
revealed a well-healed fracture, and a small 2-mm osteophyte 
at the tip of the medial malleolus; otherwise, the study was 
normal.  

It was noted there was a history of left ankle pain for many 
years.  There was also radiologic evidence of a fracture just 
proximal to the ankle.  Continued pain at the left ankle 
joint is diagnosed as referred discomfort from scarring 
around the fracture at the distal tibia and there was also 
probably some moderate chronic synovitis.  

Received in November 1995 were VA treatment reports dated 
from 1990 through 1995 which show treatment for several 
disabilities including pain and tenderness associated with 
the residual of excision of the tumor on the left tibia.  The 
pertinent clinical findings have been reported and discussed 
above.  

At his hearing before a hearing officer at the RO in February 
1997, the veteran testified that he experienced swelling on a 
daily basis in the left leg; he also testified that he noted 
occasional discoloration in the left leg.  The veteran 
maintained that the bone never filled in where the tumor was 
removed in service.  

The veteran contended that he had developed arthritis in the 
left ankle as a result of the removal of the tumor on his 
left tibia; he also noted limitation of motion and weakness 
in the left leg.  The veteran reported taking medication four 
times a day for the pain.  The veteran indicated that he 
experienced increased pain in the evenings after being on his 
feet all day.  He noted that he sprained his left ankle on 
several occasions, but the doctors didn't do anything.  The 
veteran reported that a TENS unit was tried, but it didn't 
help; he also reported that the leg was casted, but that 
actually made the pain worse.  He stated that he got some 
corrective shoes a year ago that seemed to have provided some 
relief.  

Received in March 1997 were VA treatment records dated from 
July 1996 to March 1997, which show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities, including complaints of pain and 
swelling in the lower left leg.  A treatment report dated in 
May 1996 noted a full range of motion in the left ankle.  
During a clinical visit in October 1996, it was noted that a 
CT scan of the left leg was negative for any recurrence of a 
tumor.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he complained of pain in the left 
ankle with standing and walking; he was unable to tolerate 
walking distances longer than two city blocks.  The veteran 
also complained of hypersensitivity of the skin surrounding 
the area of the surgical scar on the left medial tibia with 
pain and burning sensation to touch and when rubbing against 
object such as clothes.  

The veteran also reported intermittent swelling of the left 
ankle and distal tibia which was exacerbated by weightbearing 
activities.  The veteran indicated that he had been 
undergoing nerve block injections with bad response in that 
his symptoms have actually been aggravated.  Examination 
revealed a well-healed surgical scar on the medial aspect of 
the distal left leg, measuring 21 cm. in length and 2/10 cm. 
in width.  The scar was linear in shape with exquisite 
tenderness prevent overlying the scar, 10 x 20 cm. 
rectangular area surrounding the surgical scar which was also 
devoid of any hair.  The surgical scar, however, was not 
adhering to the underlying tissue and the texture was soft.  
It was neither elevated nor depressed; it was pale in color.  
There was no underlying tissue loss except for an indentation 
just above the left medial malleolus from the site of 
excavation of the soft tissues.  There was some disfigurement 
present in that, compared to the right side, there was a 
depression about 0.5 cm. in depth and 4 cm. squared in size 
just above the left medial malleolus.  There was a careful 
gait while walking in order to avoid undue stress on the 
medial aspect of the left lower extremity that the veteran 
claimed exacerbated his symptoms.  There were no ulcerations 
or breakdowns.  No inflammation was present.  No edema or 
keloid formation.  No burn scars were noted.  The pertinent 
diagnosis was postoperative removal of benign tumor, left 
distal tibia.  VA progress notes dated from January through 
October 1998 reflect treatment solely for a psychiatric 
disorder.  

The VA again examined the veteran in June 1999.  At that 
time, the veteran indicated that the left leg had the pain 
and numbness that started with the surgery in military 
service.  He also complained of pain in the left ankle, which 
tended to sprain easily.  The veteran reported that daily 
flare-ups occurred with activity and involved the left lower 
leg and ankle.  He noted that resting seemed to help 
alleviate the pain.  

On examination, it was noted that there was some limping in 
the left leg.  The veteran was able to rise on his toes and 
heels; he was also able to stand on the medial and lateral 
borders of both feet, less well on the left because of pain.  
He was able to flex forward and reach to mid tibia.  The legs 
were equal in length.  The knees had full motion with no 
tenderness.  The left lower leg had decreased sensation 
medially in the distal one-fourth, distal to the surgical 
scar.  

There was a 3-inch curving scar anteromedially in the distal 
one-fourth.  The scar was very tender, and the veteran 
resisted anything other than very light palpation.  Calf 
circumference was equal.  Motion of foot and ankle allowed 
dorsiflexion 15/10, plantar flexion 45/40, inversion 30/25, 
and eversion 20/20.  There was pain with movement on the 
left.  The left ankle had some generalized tenderness but no 
swelling.  Lateral ankle ligaments were somewhat deficient on 
palpation at the left ankle.  The left heel had a moderate 
tenderness on the plantar aspect.  Arch development is 
average and equal.  Arch and mid-foot were non-tender, 
bilaterally.  There were no bothersome calluses.  Sensation 
was decreased on the medial aspect of the left mid-foot.  

The examiner noted that the left lower leg was status post 
excision of a myositis ossificans lesion, well healed, with 
continued pain and numbness at the surgical site.  Those 
continuing symptoms were diagnosed as bothersome scarring, 
including some scarring of superficial nerves.  The left 
ankle had a history of pain and instability following surgery 
at the lower leg in military.  Continued pain was diagnosed 
as referred pain plus chronic synovitis secondary to easy 
spraining secondary to ligament laxity.  Degenerative status 
as per radiology.  Private treatment reports dated from 
January to February 1999 reflect evaluation for complaints 
relating to the veteran's back.  

By a rating action in July 1999, the RO granted service 
connection for chronic synovitis and ligament laxity, left 
ankle with slight limitation of motion; a 10 percent 
disability rating was assigned, effective September 5, 1995.  

The veteran was afforded a VA compensation examination in 
April 2000, at which time he complained of pain in the left 
lower extremity.  He indicated that walking was limited to 
approximately 15 minutes by pain at the left lower leg.  It 
was noted that the veteran limped with the left lower 
extremity.  The left lower leg had decreased sensation 
medially in the distal one-third, distal to the surgery scar 
area.  

The scar was 3 inches in length and was on the anterior 
surface and the distal one-fourth of the lower leg.  The scar 
had severe tenderness.  Calf circumference was smaller on the 
left.  The scars were well-healed.  The muscle atrophy was 
quite minimal.  The pertinent diagnosis was the left lower 
leg was status post excision of a lesion in military service, 
which was said to be a myositis ossificans.  The surgery 
healed well.  The examiner noted that the veteran continues 
to have bothersome pain, which is diagnosed as bothersome 
scarring, including some scarring of superficial nerves.  The 
examiner explained that the veteran had a moderate loss of 
motion.  There was mild atrophy of the muscles of the left 
lower leg, probably a disuse atrophy from protecting the leg.  

The veteran was afforded a peripheral nerves examination in 
February 2001, which reported findings of common peroneal 
neuropathy from tibial osteotomy; probable neuroma of 
superficial peroneal nerve; causalgia (common regional pain 
syndrome type I) from nerve injury from tibial tumor/surgery.  

By a rating action of January 2002, service connection was 
established for common peroneal neuropathy with probable 
neuroma of superficial peroneal nerve and causalgia (complex 
regional syndrome type I) from nerve injury from tibial 
tumor/surgery; a 10 percent rating was assigned effective 
September 5, 1995, and increased from 10 percent to 20 
percent, effective June 21, 1999.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the June 
1996 statement of the case, the June 1996 supplemental 
statement of the case, the May 1997 supplemental statement of 
the case, the July 1999 supplemental statement of the case, 
the December 1999 Board remand, and the January 2002 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) has been 
fulfilled.  All the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
residuals of excision of benign tumor on the left tibia 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim and that there are no outstanding pertinent 
records, which the RO has not obtained or attempted to 
obtain.

The Board further notes that the VA examination reports at 
issue include a history of the veteran's claimed disability.  
Several examination reports specifically note that the claims 
file had been reviewed.  These reports contain the findings 
necessary to evaluate the disability under the rating 
criteria.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated under the VCAA.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The regulations further state that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes; the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's service-connected residuals of excision of a 
benign tumor on the left tibia, rated as postoperative tender 
and painful scar, are evaluated as 10 percent disabling under 
Diagnostic Codes 5023-7804.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2001).  

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  A 10 percent evaluation is also 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Furthermore, scars may be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under Diagnostic Code 5023, myositis ossificans is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  However, the limitation of motion of the veteran's 
left ankle is considered already in the rating for chronic 
synovitis and ligament laxity, left ankle with slight 
limitation of motion.  The Board notes that disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, and the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2001).  

The 10 percent evaluation for the scar residual under 
Diagnostic Code 7804 is the highest schedular disability 
evaluation under that code.  The Board notes that the veteran 
has reported that he experiences pain and swelling in the 
lower left leg as a result of the scar; he also testified 
that he has noted discoloration in that area.  However, the 
October 1998 VA examiner found that while the scar was very 
tender, it was not adherent to the underlying tissue and the 
texture and soft; there were no ulcerations, breakdowns, no 
inflammation, edema, or any signs of keloid formation of the 
scar.  Further, it was noted that the scar was pate in color.  
Similar findings were noted on examination in June 1999 and 
April 2000.  

A 10 percent evaluation is also the maximum schedular 
evaluation under Diagnostic code 7803 for poorly nourished 
scars with repeated ulceration.  In any event, there has been 
no demonstration of either poor nourishment or repeated 
ulceration.  

As to limitation of function under Diagnostic Code 7805, the 
Board notes that the veteran has been assigned a 10 percent 
disability for painful motion of his left ankle secondary to 
the residuals of the excision of the tumor on the left tibia, 
the affected area where the scar is located.  The Board 
further notes that while the medical evidence shows that the 
veteran has been found to have neuroma of the superficial 
peroneal nerve and causalgia from nerve injury as a result of 
the tibial tumor and inservice injury, service connection was 
established for the nerve injury and a 20 percent disability 
rating was assigned under Diagnostic Code 8525.  Such 
separate service connection grant was awarded in 
contemplation of the residual neurologic involvement.  Thus, 
further consideration of the left lower extremity under the 
diagnostic criteria pertaining to musculoskeletal and 
neurologic impairment in this case would appear to be a 
violation against pyramiding.  38 C.F.R. § 4.14.   

In making the above determination, the Board has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  However, the criteria contained in Diagnostic Code 
7804 are not based on limitation of motion.  Any functional 
impairment attributable to the veteran's complaints of left 
leg pain has been associated with left ankle disorder, for 
which service connection has been established and a 10 
percent evaluation currently in effect.  Therefore, he is 
already being compensated for the functional impairment 
caused by the residuals of excision of the tumor on the left 
tibia; as such, the factors to be considered pursuant to 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis for a 
rating in excess of 10 percent in the instant case pursuant 
to Diagnostic Codes 7804, 7805.  38 C.F.R. § 4.14.  

Although the Board has denied the veteran's claim for an 
increased rating for his residual scar on the left lower leg 
on a schedular basis, an increased rating on an 
extraschedular basis is for consideration where there are 
exceptional factors such as marked interference with 
employment and need for frequent hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2001).  

The veteran's scar has not required any periods of 
hospitalization and there have been no claims that it causes 
marked interference with employment.  The record shows that 
the veteran is not currently employed.  Accordingly, the 
Board will not consider referral of the claim for an 
extraschedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for residuals of excision of 
a benign tumor on the left tibia (painful and tender scar).  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of excision of a benign 
tumor on the left tibia, rated as a painful and tender scar, 
is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

